Action to recover possession of a tract of land, the title to which was shown to have been, at one time, in B. K. Henegan. The land was devised by will of B. K. Henegan to Robert Y. Henegan. The testator, in a later clause, directed that the crops made on his lands should be used to pay his debts, with power to executors, if necessary, or if “ they think best,” to sell a part or *629•any portion of his lands given to Robert. R. Y. Henegan became administrator with will annexed of B. K. Henegan, and in payment of debts contracted in planting operations, partly as administrator and partly for himself, conveyed this land, in March, 1868, as administrator of the will, to E. H. Williams, '“ in trust to and for such uses and trusts, and for such person or persons, as said Williams shall appoint by deed duly executed in his lifetime in the presence of two witnesses; and in default •thereof, then in trust for Baggett & Co.” Williams, by instrument under his hand and seal, executed in presence of two witnesses, reciting the deed to him, and in pursuance of the power there given, did “limit and appoint” this land “to the use of -John Dougherty (plaintiff here,) to the use of him, the said J. D., his heirs and assigns forever.” Defendants claimed under tax title, the land having been sold as delinquent on September 16th, 1874 (the time of sale being extended by order of the comptroller-general,) for taxes assessed against it as the property of Bag•gett, for fiscal year 1873-74. Verdict for plaintiff. Appeal by defendant, upon exceptions to the judge’s (Hudson) charge, and refusals to charge. Held—
March 15th, 1881.
G. P. Townsend, for appellant.
Johnson & Johnson, contra.
1. That the deed from R. Y. Henegan to Williams was a valid -conveyance of this land, and transferred the title.
2. That under the instrument executed by Williams, the title vested in plaintiff.
3. That the tax sale was made on a day other than that fixed by the statute of 1874, .then of force (15 Slat. 731,) and was, therefore, invalid. Roddy v. Purdy, 10 S. C. 137. Appeal •dismissed. Opinion by
McIver, A. J.,